1
                                                                                     JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10                                                   Case No. CV 19-02033-AB (JPRx)
11    721 Bourbon, Inc.
12                                               ORDER DISMISSING CIVIL ACTION
                      Plaintiff,
13
      v.
14
      Idaho Peppercorn, LLP et al
15
                      Defendants.
16
17
           THE COURT having been advised by counsel that the above-entitled action has
18
     been settled;
19
           IT IS THEREFORE ORDERED that this action is hereby dismissed without
20
     costs and without prejudice to the right, upon good cause shown within 60 days, to re-
21
     open the action if settlement is not consummated. This Court retains full jurisdiction
22
     over this action and this Order shall not prejudice any party to this action.
23
24
25   Dated: July 30, 2019             _______________________________________
26                                    ANDRÉ BIROTTE JR.
                                      UNITED STATES DISTRICT JUDGE
27
28
                                                1.
